Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00329-CV

                 C.A.U.S.E. (A Texas Unincorporated Nonprofit Association),
                                        Appellant

                                              v.

               VILLAGE GREEN HOMEOWNERS ASSOCIATION, INC.,
                                Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13299
                          Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that Village Green Homeowner’s Association, Inc.
does not have the authority to compel residents or homeowners within the Village Green
subdivision to use the services of a service provider chosen by the Association’s Board of
Directors. Costs of the appeal are taxed against appellee Village Green Homeowners Association,
Inc.

       SIGNED July 26, 2017.


                                               _____________________________
                                               Rebeca C. Martinez, Justice